DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
Claims 1-4 have been cancelled.  Claim 8 has been added.  Claims 5-8 are pending.  Claim 5 has been amended.  Claims 5-8 are examined herein.
The terminal disclaimer filed on 2/7/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 15/409,155 and 16/539,506 have been reviewed and accepted.  The terminal disclaimers have been recorded.  The obviousness double patenting rejections are hereby withdrawn.
Applicant’s amendments have rendered the 112 rejection of the last Office Action moot, therefore hereby withdrawn.  


The following new objection and rejections will now apply.

Claim Objections
Claim 5 is objected to because of the following informalities: Please correct the incorrectly spelled “hyperosmolariy” to “hyperosmolarity.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for the limitation “wherein the polyvinylpyrrolidone is present in a range from 10 µg/ml to 100 µg/ml” in the originally filed disclosure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ousler et al. (WO 2007/087609 A1, of record) as evidenced by Baudouin et al. (“Role of Hyperosmolarity in the Pathogenesis and Management of Dry Eye Disease: Proceedings of the OCEAN Group Meeting,” The Ocular Surface, 2013, 11, 4, 246-258, of record).
Ousler et al. teach a method of treating dry eye by administering an ophthalmic formulation comprising non-steroidal anti-inflammatory drug (NSAID) in combination with a tear substitute, which possesses a synergistic effect (paragraph 0004) into the affected eyes (paragraph 0034).  A preferred NSAID is Voltaren (or diclofenac sodium) in an amount of 0.01 to 0.1 wt/vol. (paragraph 0022; claims 1-3).  A preferred tear substitute is polyvinylpyrrolidone (paragraphs 0022, 0036), which can also serve as a carrier in a concentration of 1 to 100000 times the concentration of the NSAID (paragraph 0036).
Baudouin et al. teach that apoptosis caused by tear hyperosmolarity is a key step in the pathology of dry eye disease (abstract).  Therefore, it is inherent that both a patient with dry eye has apoptosis caused by tear hyperosmolarity, and diclofenac will inhibit the apoptosis caused by tear hyperosmolarity since all elemental steps of the method claim has been taught by the reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ousler et al. (WO 2007/087609 A1, of record) as it applies to claims 5-7. 
The instant claims are drawn to a method of treating dry eye by administering a composition comprising diclofenac and polyvinylpyrrolidone in an amount of 10 µg/ml to 100 µg/ml.
Ousler et al. teach as discussed above, however, does not specifically teach polyvinylpyrrolidone in an amount of 10 µg/ml to 100 µg/ml.

A person of ordinary skill in the art would have been motivated to use 10 µg/ml to 100 µg/ml of polyvinylpyrrolidone because Ousler et al. teach broadly that polyvinylpyrrolidone can be formulated in a concentration of 1 to 100000 times the concentration of the NSAID.  Therefore, one of ordinary skill in the art would have optimized the amount of polyvinylpyrrolidone based not only on the patient’s sex, weight, age, symptoms, tolerance, etc., but also on the level of the synergistic effect with the NSAID.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627